 In the Matter of POTLATCH FORESTS, INC., EMPLOYERandINLANDEMPIREDISTRICT COUNCIL OF LUMBER AND SAWMILL WORKERS,UNITED BROTHERHOOD OF CARPENTERS AND JOINERS OF AMERICA, AFL,PETITIONERCase No. 19-RC-52.-Decided November 22, 1948DECISIONANDCERTIFICATION OF REPRESENTATIVESOn February 2, 1948, Inland Empire District Council of Lumberand Sawmill Workers of America, AFL, filed a petition alleging thata question affecting commerce existed concerning the representationof employees of Potlatch Forests, Inc.On March 9, 1948, the Peti-tioner, the Employer, International Woodworkers of America, CIO,hereinafter called the Intervenor, and a representative of the Boardentered into a "Stipulation for Certification upon Consent Election."On March 10 and 11, 1948, an election by secret ballot was conductedamong the employees in the stipulated unit, under the direction andsupervision of the Regional Director for the Nineteenth Region(Seattle,Washington).Upon the conclusion of the election, a Tallyof Ballots was furnished the parties.The tally showed that the votes were distributed as follows :Approximate number of eligible voters------------------------2,676Void ballots--------------------------------------------------9Votes cast for the Petitioner----------------------------------812Votes cast for the Intervenor-----------------------873Votes cast against participating labor organizations------------28Validvotes counted----------------------------------------1,713C"hallenged ballots ------------------------------------------56Valid votes counted plus challenged ballots-------------------- 1,769On March 23, 1948, the Petitioner filed Objections to Conduct ofElection and Conduct Affecting the Results of the Election and to theGrounds on which Company Challenged Certain Ballots.' After aninvestigation, the Regional Director on June 9, 1948, issued his Reporton Objections, in which he found that none of the objections raisedsubstantial issues and recommended that all be overruled.1An extension of time for filing objections was granted by the Regional Director.80 N. L. R. B., No. 107.613 614DECISIONS OF NATIONAL LABOR RELATIONS BOARDInasmuch as the results of the election were indecisive and the rul-ings on the challenges could affect the results of the election, theRegional Director investigated the challenges and issued a Report onChallenges in which he recommended that the challenges to 34 of thechallenged ballots be sustained and the challenges to 22 of the chal-lenged ballots be overruled.As these 22 votes would not be deter-minative of the results of the election, the Regional Director recom-mended that the Intervenor be certified.On June 21, 1948, both thePetitioner and the Intervenor filed Exceptions to the Regional Di-rector's Report, and on June 24, 1948, Exceptions were received fromthe Employer 2Upon the basis of the entire record in this case, the Board makes thefollowing findings of fact :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act."2.The labor organizations involved herein claim to represent em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner's Objections do not raise material or substantialissues with respect to the election for the following reasons :Objection 1The Petitioner, in part (a) of this objection, urges that the Boardshould have ruled prior to the election on a list of 438 exclusions pre-pared by the Employer and presented to the Board agent and theunions involved on the day before the election.The Petitioner inpart (b) of this objection further urges (1) that the very existenceof this list "morally" affected the employees to the extent that manyof the employees whose names appeared thereon were of the opinionthat they were barred from voting; (2) that the Employer, "throughpublicity and othermeans" let it be known that many employees couldnot vote; (3) that certain employees did notvote becausethey didnot feel that they should appear and debate with the Employer theirright to vote in the election; (4) that certainemployeeswere told by7The record discloses that copies of the Regional Director'sReport on Objections andChallenges were placed in the mail on June 10, 1948, but a copy was not received by thePetitioner until June 16, 1948.It therefore appears that the Exceptions of the Petitionerwere filed within the time provided therefor by the National Labor Relations Board Rulesand Regulations-Series 5.Although the Employer's exceptions were not timely, we be-lieve such untimeliness may be reasonably attributed to a postal delivery delay similar tothat experienced by the Petitioner.In view of the extenuating circumstances here present,full consideration has been given to the exceptions of the Employer filed herein.8Matter of Potlatch Forests, Inc.,52 N. L. R. B. 1377. POTLATCH FORESTS, INC.615the Board agent and the Company observer that they could not voteand consequently were not allowed to cast even a challenged ballot ;(5) that some employees who witnessedan allegedincident growingout of the challenge procedure left without voting; (6) that otheremployees left the polling place withoutcasting aballot because,within the time when they were off duty and the polls were open, itwas impossible for them to fill out the required data demanded by theBoard before they couldcast achallenged ballot; and (7) that theEmployer created many new job titlesin aneffort to create a largelist and even the employees listed under such job titles knew nothingof their existence.The Regional Director recommended that Objection 1 be foundto be without merit because part (a) is directed to the Board's well-established challenge procedure, and becauseas regardspart (b), noevidence was submitted in support of any of the allegations containedtherein.No factual issue with respect to the Regional Director's findings onObjections is raised by the Petitioner's Exceptions .4We find, asrecommended by the Regional Director, that Objection 1 (a) is withoutmerit.5With respect to Objection 1 (b), the Regional Director re-ported that his investigation disclosed no basis for any of these allega-tions.As the purpose of the Regional Director's investigation isto enable the Board to be advised of the factual basis of substantialand material issues affecting the conduct of the election, it is incumbentupon the objecting party, to avoid consideration of baseless allega-tions, to submit supporting evidence to the Regional Director.Where,as here, the objecting party fails to adduce proof of the allegations,we must rely upon the Regional Director's findings.Accordingly,we find the Petitioner's Objection 1 (b) to be without merit.'Objection 2The Petitioner objects that J. J. O'Connell,manager ofthe Potlatchunit, remained in and about the polling place for a period of 30 minutesto an hour and during this period sat on a bench at the back of theroom about 40 feet from the election table.The Regional Directorreports that, due to the fact that it was one of the slack periods, not4 The Petitioner,in its Exceptions,merely disputes the statistical conclusions of theRegional Director regarding the percentage of eligible employees whose names appeared onthe Employer's exclusion list and the percentage of such employeeswho voted.However,the Petitioner,both in its Objections and Exceptions, fails to allege specifically whethersuch exclusion list, or its contents,was published,or in what specific manner it was madeknown that many employees could not vote6Matterof J. Freezer &Son, Inc.,74N. L. R. B. 1294.6Matter of Stonewall Cotton Mills,78 N. L.R. B. 28. 616DECISIONS OF NATIONAL LABOR RELATIONS BOARDmore than 10 persons voted while Mr. O'Connell was present in thepolling place and that no voter had to pass near him when appearingto vote.In its Exceptions the Petitioner urges that it is the duty ofthe Board agent present to maintain a free opportunity for the em-ployees to vote without fear of intimidation or coercion, and that thefailure of the Board agent to direct Mr. O'Connell to leave the pollingarea constituted a failure to carry out that duty.Although we findMr. O'Connell's presence in the polling place to be at variance with thesafeguards provided by the Board's election procedure, we believethat it did not, in this instance, interfere with the choice of the votersin the election.'The objection is, accordingly, overruled.Objection 3The Petitioner objects to the fact that the Board failed to conductan election at the Saw Shack at the Landing in Camp 36 in accordancewith the schedule agreed to and ordered by the Board.The RegionalDirector found that due to the temporary curtailment of logging opera-tions at Camp No. 36, and the removal of the Saw Shack from thevicinity of the Landing, there was no polling place available. Itwas agreed by the observers for the unions that those employees work-ing in the vicinity could be transported to the next scheduled pollingplace, the Cook House at Camp No. 36. Thereupon the polls wereopened at the Cook House.The Regional Director reported that thechange did not deprive any employee of the opportunity to vote.Noexceptions were taken to this finding.Accordingly we hereby adoptthe Regional Director's findings and overrule the Petitioner's objec-tion to the procedure noted above.5.All production and maintenance employees of the Employer inits five operations," and railroad employees in its logging operationswho are not employees of the Washington-Idaho and Montana Rail-way Company, but excluding guards and foresters, office, clerical, pro-fessional, confidential and temporary employees, employees of Pot-latchMercantileCompany, employees of Townsite Department,employees of Washington-Idaho and Montana Railway Company andall supervisors, constitute a unit appropriate for the purposes of col-lective bargaining within the meaning of Section 9 (b) of the Act .07Matter of Crucible Steel Company of America,71 N.L. R. B 1480, 1491.8 These operations consist of the Rutledge unit, Coeur d'Alene, Idaho ; the Potlatchunit, Potlatch,Idaho ; Clearwater unit, Lewiston, Idaho ; Headquarters unit, Headquarters,Idaho ; and Boville unit, Bovine, Idaho.BThis unit is consistent with the agreed unit set forth in the Stipulation for Certifica-tion upon Consent Election and with the unit found appropriate inMatter of PotlatchForests, Inc,52 N. L. It. B 1377. POTLATCH FORESTS, INC.617ThechallengedballotsAs the results of the election set forth above were inconclusive, itbecomes necessary to consider the validity of the challenged ballots.Fringe groupsScalers:Among the challenges made by the Employer were chal-lenges to the ballots of 18 individuals 10 on the ground that in theirpositions as scalers, these employees were professional, confidential,and clerical.The scalers are responsible to the head of the Scaling Departmentand his two assistants.Their duties require long walks through thewoods together with considerable chopping of logs to ascertain defects,as well as judging the quantity and quality of the logs and recordingsuch scales or figures in a book and transcribing such figures ontovarious types of record sheets.This latter process consumes from5 to 20 percent of the scalers' time. The record discloses that the infor-mation which the scalers compile is used in the computation of the payfor some production employees; that it is a factor in the payment ofbills for timber and for freight charges; and that it is the basis foradministrative cost accounting.However, there is no contention thatthe scalers have anything to do with the Employer's labor relations.Although the duties of the scalers require a high degree of skill, it islargely mechanical and not of a nature requiring knowledge of anadvanced type in a field of science or learning customarily acquired bya prolonged course of specialized instruction and study in an institu-tion of higher learning.The judgment and discretion required to beexercised in the performance of the duties of a scaler are only withreference to the quality of the industry's raw material and are analo-gous to that of an inspector or checker.We find that scalers are not professional employees within themeaning of Section 2 (12) of the National Labor Relations Act."Furthermore, we find that scalers are neither confidential nor clerical10The ballots challenged were those of James Bradley, Hugh Dresser, Joe Dudick,Richard Grimm, Harry C. Hansen, Mervin Johnson, Jasper R Lawson, Frances McCabe,George McMillan, Mel Quigley, Franklin Randal, Ralph E Stickney, Jr, C. James Taylor,Homer Waybark, Lee Willoughby, Frank D. Martin, Glenn Abel, and Victor Tyho11Board Member Gray is of the view that the scalers, like the telephone engineers employedby telephone companies, can best acquire their knowledge and skill through experience andtraining on the job rather than only through available courses of specialized instruction andstudy in an institute of higher learning.In view of that factor,the specialized skills of thescalers,and the exercise of independent judgments required of them, Board Member Graywould exclude the scalers as professional employees 618DECISIONSOF NATIONALLABOR RELATIONS BOARDemployees of a type excluded by the unit description.-We herebyoverrulethe Employer's challenges and exceptionswith respect tothese employees and shall include them in the productionand main-tenance unit.Watchmen:The ballots of 11 individuals18 classifiedas watchmenwere challenged on the ground that theyare excludedas guards underthe Act.Both the Petitioner and the Intervenor filed exceptions tothe Regional Director's recommendationto sustainthe challenges,maintaining that these employees are not guards within the meaning ofthe National Labor Relations Act, as amended.These watchmen areof twoclasses,gate watchmen and patrol watchmen.They are re-sponsible for the protection of the Employer's property against theft,fire, sabotage, and vandalism by employees or other persons.Thegate watchmen maintain check-in and check-out posts with full author-ity to forbid entrance into, and to evict individuals from the Em-ployer's property.The patrol watchmen report through a punch-clock system, check fire equipment, and enforce rules to prevent fire,theft, or damage to the property.While these watchmen are not uni-formed, armed, or deputized except on special occasions, it is clear thatthey perform the usual duties of plant-protection employees.Underthese circumstances, we find that they are guards within the meaningof Section 9 (b) (3) of the Act and are ineligible for inclusion in aproduction and maintenance unit 14Accordingly, the challenges totheir ballots are hereby sustained.Partsmen:The ballots of Earl Crane and Robert Waldron were chal-lenged by the Employer on the ground that as partsmen they wereclerical employees and therefore excluded from the unit.The Em-ployer excepts to the Regional Director's recommendation that thechallenges to their ballots be overruled, upon the ground that theseemployees are not clerical employees.The record discloses that parts-men work in the warehouse, under the supervision of the parts fore-men, where they handle, distribute, and check out mechanical parts orequipment needed in repair work and make appropriateentries onrecords.From the foregoing, it appears that these employees fallunder the category of factory clericals whom we have customarily12 SeeMatter of Collin's Pine Company,54 N. L.R. B. 670, wherein similar employeeswere held not to be confidential.There is no evidence that the situation of these employeeswith respect to clerical duties has changed from that which prevailed in the prior determi-nation for these identical employees whom we then found not sufficiently clerical in char-acter to warrant their exclusion from the unit.Matter of Potlatch Forests, Inc., supra.18The ballots challenged in this category are those of H. R.Bellows, Oliver Brewer, FrankDover,George Matoon,Sr., Frank Hatfield,Fred Keiper,Fred Roche,Arthur S. Ruark, FredSchneider, Albert R.Stevenson,and Charles T. Wharton.14Matterof C. V.Hill tf Company,Inc.,76 N.L. R. B. 158;Matter of H. O.CanfieldCompany,76 N. L.R. B. 606. POTLATCH FORESTS, INC.619included in production and maintenance units 15Accordingly, wehereby overrule the challenges to the ballots of these employees.SupervisorsThe ballots of a number of individuals were challenged by the Em-ployer on the ground that they are supervisors within the meaning ofthe National Labor Relations Act, as amended.The Intervenor hasexcepted to the Regional Director's finding and recommendation thatthe following groups and individuals are supervisors.First cooks:Each first cook who is in complete charge of a kitchenand dining room, supervises, directs, and schedules the workweek of allpersonnel who work therein.All such personnel are hired by thefirst cook through the employment office.We find, as is our practice,that the first cooks are supervisorsl6Accordingly, the challenges tothe ballots of Peter E. Carman, Howard M. Snyder, Harvey Spears,and Milus Marcko, employees within the classification of first cooks,are hereby sustained.Check graders:The check graders work under and assist the headgrader and are responsible to the head grader for the performanceof a crew of from 8 to 12 graders. Check graders assign graders onmachines according to their ability; they observe individual gradersfor evidence of proficiency, instruct them in their duties, keep efficiencycharts on their performance, and are responsible for recommendingto the head grader the release, transfer, or promotion of any of thegraders under their immediate supervision.We find that the checkgraders are supervisors within the meaning of the Act.Accordingly,we hereby sustain the challenges to the ballots of Clinton Glover andTed Terlson, employees within the classification of check graders.Head painter:It appears that Lloyd Gibson, the head painter, notonly supervises the painters working under him, but also has thepower effectively to recommend to the carpenter foremen the transfer,lay-off, or suspension of the men under his direct supervision.Wefind, under these circumstances, that the head painter is a supervisorwithin the meaning of the Act.Accordingly, the challenge to theballot of this employee is hereby sustained.Leadman-electrician:In addition to having the supervision ofone or two helpers, Everett Wallace is charged as assistant foremanwith the duty of supervising the approximately 20 employees in theelectrical department, and has recommended the hiring, discharge,isMatter of LiggettDrug Company,Inc.,73N. L. R. B.310 and cases cited therein,wherein material checkers similar to the partsmen herein were found to be non-clericalemployees.See alsoMatterof Foster Wheeler Corp.,79 N. L.R. B. 1062.16Matter of M. A. Hanna Company,75 N. L.R. B. 185. 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDtransfer, and promotion of employees in such department.We findthatWallace is a supervisor within the meaning of the Act.Thechallenge to his ballot is, therefore, sustained.Leadman-power plant:Harry Johnson spends approximately one-half of his working time performing millwright work in the power-house.The remainder of his working time is spent assisting theforeman of the power plant by instructing new employees in the power-house in the performance of their duties.As it does not conclusivelyappear that his authority extends beyond that ordinarily involved inteaching new employees, we conclude that Johnson is not a supervisorwithin the meaning of the Act 17Accordingly, we overrule thechallenge to his ballot, thereby reversing the Regional Director.Leadman-pond crew:It appears that Charles Pohley directlysupervises, and has the power to recommend the hiring and dischargeof, seven men.We conclude that Pohley is a supervisor within themeaning of the Act, and accordingly hereby sustain the challengeto his ballot.Leadman-machine shop:In addition to directing and inspectingthe work of employees assigned to him, Bernard Van Dyke exclusivelysupervises the entire crew of 20 employees for at least 4 days permonth and on any other day the foreman is absent.We affirm theconclusion of the Regional Director that Van Dyke is a supervisorwithin the meaning of the Act.Accordingly, we hereby sustain thechallenge to his ballot.18No exceptions were filed to the Regional Director's report, insofaras it recommended sustaining the challenges to the ballots of thefollowing individuals:D. Hemmelman, leadman of the lath mill;Louis M. Henley, boss mechanic; Dan Holden, shook plant foreman;August V. Olsen, construction foreman; Bronko Susha, watchmanand section foreman; Robert Myers and William Minder, temporaryemployees; Grant D. Smith; Morman Oss; Lee Presnell; Joe Koll-man ; and Joe Dahlman. Accordingly, we adopt that part of thereport and hereby sustain the challenges to these ballots.19No exceptions were filed to that portion of the Regional Director',report recommending that the challenge to the ballots of CharliePeters, who is a leadman on the log pond, and John Radel, who wasill during the eligibility period, be overruled.Accordingly, we adoptthat part of the report and hereby overrule the challenges to theseballots.17Matter of Perfection Garment Company,72 N. L. R. B. 210.18Chairman Herzog would not find Van Dyke to be a supervisor.19Matter of Armco Drainage&Metal Products,Inc., 77 N.L. R. B. 815. POTLATCH FORESTS, INC.621As we have sustained the challenges of 33 of the 56 challengedballots, and the remaining 23 ballots cannot now affect the outcome ofthe election, we shall not direct that these 23 ballots be opened andcounted.As the Intervenor has secured a majority of the valid votes cast,we shall certify it as the collective bargaining representative of theemployees in the appropriate unit.20CERTIFICATION OF REPRESENTATIVESIT IS HEREBY CERTIFIED that International Woodworkers of America,CIO, has been designated and selected by a majority of the employeesof Potlatch Forests, Inc., in the unit hereinabove found appropriate,as their representative for the purposes of collective bargaining, andthat, pursuant to Section 9 (a) of the Act, the said organization is theexclusive bargaining agent of all such employees for the purposes ofcollective bargaining with respect to rates of pay, wages, hours ofemployment, and other conditions of employment.20Because the material submitted by the Regional Director and the parties herein in ouropinion is sufficient basis for determining the question of including certain employees withinthe appropriate unit, the request of the Intervenor for a hearing is hereby denied.